Citation Nr: 1509324	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction in the disability rating for bilateral hearing loss from 50 to 20 percent, effective September 1, 2009, was proper.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his March 2010 substantive appeal, the Veteran indicated that he wanted a video conference hearing before the Board.  In an August 2014 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.


FINDINGS OF FACT

1.  In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal regarding the claim for a TDIU.

2.  The evidence does not make it reasonably certain that improvement shown in the Veteran's bilateral hearing loss at the February 2009 and June 2009 VA examinations would be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
2.  The criteria for restoration of a 50 percent rating for bilateral hearing loss have been met for the period beginning September 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU 

An appellant, or his authorized representative, may withdraw an appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement dated in March 2014, the Veteran indicated that he wished to withdraw his appeal regarding the claim for a TDIU currently before the Board.  Given his intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.  Accordingly, the issue of a TDIU is dismissed.  

Restoration of Hearing Loss Rating

In this decision, the Board restores a 50 percent disability rating for bilateral hearing loss.  Accordingly, the award below constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case as discussed below, the procedural requirements under 38 C.F.R. 
§ 3.105(e) for reduction of the schedular disability rating from 50 to 20 percent for bilateral hearing loss, were properly carried out by the RO.  In May 2009, the RO notified the Veteran of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a July 2009 rating decision, in which the rating was reduced from 50 to 20 percent, effective September 1, 2009.  The RO informed the Veteran of this decision by letter dated July 24, 2009. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, such as here, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).
As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The reduction in the percentage rating was made effective on September 1, 2009. The 50 percent evaluation had been in effect since March 2, 2002, more than five years.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence.  To analyze the evidence as to propriety of the reduction of the disability rating for the Veteran's bilateral hearing loss, a brief review of the law and regulation for evaluating disability ratings for hearing loss would be helpful. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3 (2014).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2014).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id. 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Upon review of the evidence of record, it appears that the July 2009 rating decision proposing a reduction in the rating for bilateral hearing loss was based primarily on the February 2009 VA examination report.

On the authorized VA audiological examination in February 2009, speech audiometry revealed speech recognition ability of 96 percent in the right ear and 60 percent in the left ear.  Pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 35, 50, 65, and 85 in the right ear; and 65, 105, 115, and 115 in the left ear.  Puretone threshold averages were 59 decibels in the right ear and 100 decibels in the left ear.

Application of the results from the February 2009 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level II hearing loss in the right ear and Level VIII hearing loss in the left ear.  Where hearing loss is at Level VIII in the worse left ear and Level II in the better right ear, a 10 percent evaluation is assigned under table VII.  38 C.F.R. § 4.85.  Application of the results from the February 2009 VA examination to Table VIa in 38 C.F.R. § 4.86 yields findings of Level II hearing loss in the right ear and Level X hearing loss in the left ear.  Where hearing loss is at Level X in the worse left ear and Level II in the better right ear, a 10 percent evaluation is assigned under table VII.  38 C.F.R. §§ 4.85, 4.86.

A June 2009 VA audiology progress note reflects that the Veteran was afforded an audiological examination.  During this evaluation, speech audiometry revealed speech recognition ability of 84 percent in the right ear and 54 percent in the left ear.  Pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 45, 50, 75, and 90 in the right ear; and 65, 100, 110, and 110 in the left ear.  Puretone threshold averages were 65 decibels in the right ear and 96 decibels in the left ear.

Application of the results from the June 2009 audiological evaluation to Table VI in 
38 C.F.R. § 4.85 yields findings of Level III hearing loss in the right ear and Level VIII hearing loss in the left ear.  Where hearing loss is at Level VIII in the worse left ear and Level II in the better right ear, a 20 percent evaluation is assigned under table VII.  38 C.F.R. § 4.85.  Application of the results from the June 2009 evaluation to Table VIa in 38 C.F.R. § 4.86 yields findings of Level III hearing loss in the right ear and Level IX hearing loss in the left ear.  Where hearing loss is at Level IX in the worse left ear and Level III in the better right ear, a 20 percent evaluation is assigned under table VII.  38 C.F.R. §§ 4.85, 4.86.

Although the results from the February and June 2009 examinations show improvement over the 2002 examination that had formed the basis for the original evaluation, neither the February or June 2009 VA examinations addressed the requirement under 38 C.F.R. § 3.344(a), which states that even if material improvement in the condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.44(a).

In his July 2009 statement, the Veteran indicated that his hearing loss disability, especially in his right ear, has not improved, but continued to decline.  In the February 2009 VA examination, the Veteran reported that he had continued difficulty hearing around noise, on the telephone, while watching television, in groups, at restaurants, and in church.  The examiner also opined that the Veteran would most likely have difficulty in a work environment in which communication was required.  In the June 2009 VA evaluation, it was noted that the Veteran felt that his hearing had decreased.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence shows that it is not reasonably certain that the improvement shown would be maintained under the ordinary conditions of life.  Between the February 2009 and the June 2009 examinations, the puretone threshold average increased in the right ear and the overall rating based on the audiometric testing results increased.  The Veteran's lay statements demonstrate that his hearing loss affects his ability to hear around people and with background noise present, such as in restaurants, at church, or in crowds.  Further, the February 2009 VA examiner opined that the Veteran's hearing loss disability would make it difficulty in a work environment in which communication is required.  Based on the foregoing, the Board finds that the reduction of the schedular disability rating from 50 percent to 20 percent for bilateral hearing loss, in effect from September 1, 2009, was not proper as it has not been shown that the improvement in hearing acuity during audiological examinations would be maintained under the ordinary conditions of life.  Accordingly, the 50 percent rating for bilateral hearing loss is restored effective September 1, 2009.


ORDER

The appeal for entitlement to a TDIU is dismissed.

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for bilateral hearing loss is restored effective September 1, 2009.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


